Citation Nr: 1024675	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The preponderance of the competent and credible evidence of 
record does not show that the Veteran currently has a sleep 
disorder.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder are not 
met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2007 pre-rating letter provided 
notice to the Veteran of the  evidence and information needed to 
substantiate his claim for service connection on appeal.  This 
letter also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further requested 
that the Veteran submit any additional information or evidence in 
his possession that pertained to his claim.  In addition, the 
September 2007 letter provided the Veteran with information 
regarding disability ratings and effective dates consistent with 
Dingess/Hartman.
The December 2007 RO rating decision reflects the initial 
adjudication of the claim for service connection for a sleep 
disorder.  Hence, the September 2007 letter-which meets all four 
of Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and VA medical records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his attorney, on 
his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service treatment records are negative for complaints, symptoms, 
findings, or diagnosis of a sleep disorder.

Post-service medical evidence is negative for complaints, 
symptoms, findings, or diagnosis of a sleep disorder.  

An April 2008 VA mental health record reflects that the Veteran 
reported having good sleep with some day time sleepiness. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. § 1110.  Thus, where, as here, the competent and 
persuasive evidence establishes that the Veteran does not have 
the claimed disability upon which to predicate a grant of service 
connection, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, there is 
no indication that the Veteran has a sleep disorder, and in fact, 
in an April 2008 VA mental health care record, the Veteran 
specifically reported that he had "good sleep."  Thus, the 
Board finds the Veteran's lay testimony contending that he has a 
sleep disorder is not credible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).  In this 
case, the first criterion for a grant of service connection for a 
sleep disorder, whether on a direct or secondary basis are not 
met, and the claim must be denied.

The Veteran was not afforded VA examinations in connection with 
his service connection claim for a sleep disorder.  The evidence 
of record is such that the duty to obtain medical examinations 
was not triggered in this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  There was no in-service evidence of a sleep 
disorder, no evidence of such a disorder (no complaints, 
symptoms, or findings suggesting a sleep disorder) within one 
year after discharge from service and no evidence of current 
sleep disorder.  See Brammer, supra.   Significantly moreover, 
contrary to the Veteran's contentions that he has a sleep 
disorder, made in conjunction with his claim for VA benefits, an 
April 2008 VA mental health clinic shows that the Veteran 
reported having good sleep.  Thus, the Board also finds that 
there is otherwise sufficient competent evidence of record to 
make a decision on the claim and a VA examination is not 
warranted.  See McLendon, supra.

The Board also has considered the applicability of the benefit-
of-the-doubt doctrine; however, as no competent and persuasive 
evidence supports the claim, that doctrine is not for 
application, and the Veteran's claim for service connection for a 
sleep disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a sleep disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


